Exhibit 10.5.3

EHEALTH, INC. 2006 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

(ANNUAL DIRECTOR GRANT)

You have been granted the following option to purchase shares of the Common
Stock of eHealth, Inc. (the “Company”):

 

Name of Optionee:    «Name» Total Number of Shares:    6,250 Type of Option:   
Nonstatutory Stock Option Exercise Price per Share:    $«PricePerShare» Date of
Grant:    «DateGrant» Vesting Commencement Date:    «VestDay» Vesting Schedule:
   This option becomes exercisable with respect to the first 25% of the shares
subject to this option when you complete 12 months of continuous “Service” (as
defined in the Plan) from the Vesting Commencement Date above. Thereafter, this
option becomes exercisable with respect to an additional 1/48th of the shares
subject to this option when you complete each month of Service. In addition,
this option becomes exercisable in full if the Company is subject to a “Change
in Control” (as defined in the Plan) before your Service terminates. Expiration
Date:    «ExpDate». This option expires earlier if your Service terminates
earlier, as described in the Stock Option Agreement.

You and the Company agree that this option is granted under, and governed by the
terms and conditions of, the 2006 Equity Incentive Plan (the “Plan”) and the
Stock Option Agreement, both of which are attached to and made a part of this
document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a website maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a website, it will notify you by email.

 

OPTIONEE:    EHEALTH, INC.

 

   By:  

 

   Title:  

 



--------------------------------------------------------------------------------

EHEALTH, INC. 2006 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment    This option is a nonstatutory stock option, as provided in the
Notice of Stock Option Grant, and is not intended to qualify as an incentive
stock option under Section 422 of the Internal Revenue Code. Vesting    This
option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant. In addition, this option becomes exercisable in full if the
Company is subject to a “Change in Control” before your Service terminates. This
option will in no event become exercisable for additional shares after your
Service has terminated for any reason. Term    This option expires in any event
at the close of business at Company headquarters on the day before the 10th
anniversary of the Date of Grant, as shown in the Notice of Stock Option Grant.
(It will expire earlier if your Service terminates, as described below.) Regular
Termination    If your Service terminates for any reason except death or “Total
and Permanent Disability” (as defined in the Plan), then this option will expire
at the close of business at Company headquarters on the date three months after
your termination date. Death    If you die before your Service terminates, then
this option will expire at the close of business at Company headquarters on the
date 12 months after the date of death. Disability    If your Service terminates
because of your Total and Permanent Disability, then this option will expire at
the close of business at Company headquarters on the date 12 months after your
termination date. Restrictions on
Exercise    The Company will not permit you to exercise this option if the
issuance of shares at that time would violate any applicable law or regulation,
as determined by the Company. Notice of Exercise    When you wish to exercise
this option, you must notify the Company by filing the proper “Notice of
Exercise” form at the address given on the form. Your notice must specify how
many shares you wish to purchase. Your notice must also specify how your shares
should be registered. The notice will be effective when the Company receives it.
   If someone else wants to exercise this option after your death, that person
must prove to the Company’s satisfaction that he or she is entitled to do so.

 

2



--------------------------------------------------------------------------------

Form of Payment    When you submit your notice of exercise, you must include
payment of the option exercise price for the shares that you are purchasing. To
the extent permitted by applicable law, payment may be made in one (or a
combination of two or more) of the following forms:   

•   Your personal check, a cashier’s check or a money order.

 

•   Certificates for shares of Company stock that you own, along with any forms
needed to effect a transfer of those shares to the Company. The value of the
shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the option shares
issued to you.

 

•   Irrevocable directions to a securities broker approved by the Company to
sell all or part of your option shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the option exercise price and any
withholding taxes. The balance of the sale proceeds, if any, will be delivered
to you.

Withholding
Taxes and Stock Withholding    Typically, there will be no Company tax
withholding obligations upon your exercise of this option. If there are,
however, then you will not be allowed to exercise this option unless you make
arrangements acceptable to the Company to pay any withholding taxes that may be
due as a result of the option exercise. With the Company’s consent, these
arrangements may include withholding shares of Company stock that otherwise
would be issued to you when you exercise this option with a Fair Market Value
equal to the minimum amount statutorily required to be withheld. Restrictions on
Resale    You agree not to sell any option shares at a time when applicable
laws, Company policies or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.

 

3



--------------------------------------------------------------------------------

Transfer of
Option   

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

Stockholder
Rights    You, or your estate or heirs, have no rights as a stockholder of the
Company until you have exercised this option by giving the required notice to
the Company and paying the exercise price. No adjustments are made for dividends
or other rights if the applicable record date occurs before you exercise this
option, except as described in the Plan. Adjustments    In the event of a stock
split, a stock dividend or a similar change in Company stock, the number of
shares covered by this option and the exercise price per share will be adjusted
pursuant to the Plan. Applicable Law    This Agreement will be interpreted and
enforced under the laws of the State of California (without regard to their
choice-of-law provisions). The Plan and
Other Agreements   

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement between the parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE

TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

4